Case 5:19-cr-00213 Document 4 Filed 08/22/19 Page 1 of 1 PagelD #: 7

 

 

”_FILE

UNITED STATES DISTRICT COURT FOR HE cna
SOUTHERN DISTRICT OF WEST VIRGINIA: Als 2 2 2019 .
BECKLEY

 

 

 

 

 

 

 

 

 

UNITED STATES OF AMERICA

v. criminan no. 3./¢-002/ 3

21 U.S.C. § 844 (a)

 

DACQUAN GREGORY
INFORMATION
The United States Attorney Charges:

On or about January 13, 2019, at the Federal Correctional
Institution at Beckley, at or near Beaver, Raleigh County, West
Virginia, and within the Southern District of West Virginia,
defendant DACQUAN GREGORY did knowingly and intentionally possess
a quantity of buprenorphine, a Schedule III controlled substance
contained within the medication “Suboxone,” and such substance was
not obtained directly, or pursuant to a valid prescription or
order, from a practitioner while acting in the course of his
professional practice, and such possession was not otherwise
authorized by law.

In violation of Title 21, United States Code, Section 844(a).

UNITED STATES OF AMERICA

MICHAEL B. STUART
United States Attorney

pan L. FILE

\Assistant HE States Attorney

Filed: AvGuUST 272 2074

 

 
